Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art, Foster (US 2015/00227288), teach a method for providing geographic content. Content providers create layers of information wherein users can subscribe to various combinations of these layers (see at least paragraphs [0004-0007]). None of the prior art of record, including Foster, teach or make obvious a method of fusing data of a vehicle map service comprising the steps of receiving, by one or more computing devices, vehicle map service data from a plurality of client systems of a vehicle, wherein the vehicle map service data comprises information associated with a geographic area or one or more sensor observations of the vehicle; determining, by the one or more computing devices, two or more portions of the vehicle map service data to which a client system of the plurality of client systems is subscribed; generating, by the one or more computing devices, fused data based at least in part on the two or more portions of the vehicle map service data to which the client system is subscribed, as shown in independent claim 1 (and similarly in independent claims 15 and 18). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMSEY REFAI
Primary Examiner
Art Unit 3661



/RAMSEY REFAI/Primary Examiner, Art Unit 3661